PTS INC.




Letter of Intent




February 20, 2007







Dr. Albert A. Gomez







RE: Acquisition of Strategic Healthcare Systems, Inc.

Dr. Gomez:

Signed on this date by and between PTS INC., a publicly traded OTCBB company
(“PTSH”), and Dr. Albert A. Gomez (collectively referred to as the
“Shareholder”), who collectively holds fifty four point six nine percent
(54.69%) of the issued and outstanding common stock and five million (5,000,000)
shares of Series B Preferred stock of STRATEGIC HEALTHCARE SYSTEMS INC., a
publicly traded Pink Sheet company (“SHCS”), this Non-Binding Letter of Intent
will confirm the intent of the Parties to pursue an acquisition of 75,208,332
common shares and five million (5,000,000) shares of Series B Preferred stock of
which has a par value of $.001, is non-convertible, has voting rights at 100 to
1 over SHCS’s common shares and has a redemption value at par value, or $.001
per share (a combined total 88.33% of voting rights) , of SHCS held by Dr.
Albert A. Gomez and to be acquired by PTSH.  

  

1.

Agreement.  On the date of closing (the “Closing”), as defined in the planned
definitive stock exchange agreement that is to be entered into between and among
SHCS, the Shareholders, and PTSH (the “Final Agreement”), the Shareholders shall
transfer 88.33% ownership interests in SHCS to PTSH in exchange for promissory
note in the amount of $3,500,000 from PTSH and Series E Preferred stock in PTSH
to secure the same as set forth in paragraph 5 herein below.  Each share of the
Series E Preferred Stock is convertible into one dollar ($1.00) worth of common
stock.  No dividend is payable to the holders of Series E Preferred Stock.  The
holders of the Series E Preferred Stock shall have no voting rights on any
matter submitted to the stock holders of the Company for their vote, waiver,
release or other action, or be considered in connection with the establishment
of a quorum, except as may otherwise be expressly required by law or by the
applicable stock exchange rules.   




2.

Litigation  

2.1  PTSH is a publicly traded OTCBB company and free from litigation.

3.

Tax Consequences.  No party to this Letter of Intent makes any representation or
warranty as to the tax consequences of the transfers contemplated hereby.  Each
party agrees to obtain and be guided by his own tax advisor.  

4.

Closing.  Both parties shall endeavor to complete the transaction no later than
May 31, 2007.

5.

Exchange of Shares.  At the time of Closing between the Shareholder and PTSH,
the Shareholders (which shall constitute the holders of not less than 54.69% of
the issued and outstanding shares of common stock of SHCS and five million
shares of Series B Preferred stock) shall exchange 78,208,332 (54.69% of the
total outstanding common shares of SHCS) shares of common stock and 5,000,000
shares of Series B Preferred Stock of SHCS for a promissory note in the amount
of $3,500,000 and Series E Preferred Stock in PTSH to secure the same.

 

1

--------------------------------------------------------------------------------

 




5.1

Promissory note from PTSH to Dr. Albert A. Gomez in the amount of $3,500,000
with 6% interest rate and equal monthly payments commencing on the thirty
seventh (37th ) month until paid in full.

5.2

PTSH has the right to prepay said promissory note without prepayment penalty.

5.3

3,500,000 shares of Series E Preferred Stock shall be issued to Dr. Albert A.
Gomez on the closing date to secure the promissory note reference in section 5.1

5.4

Dr. Gomez has the right to convert Series E Preferred stock into common stock of
PTSH with conversion value of one dollar ($1.00) a share.  Such conversion
cannot commence prior to the 25th month.  Any such conversion cannot exceed 4.99
percent of PTSH’s outstanding common stock.  All conversion proceeds to be
deducted from the promissory note referenced in section 5.1

5.5

For the consideration of stock Dr. Albert A. Gomez will sign a 5 year employment
agreement at time of closing with SHCS which shall consist of a 3 year
non-compete from date of termination or resignation from SHCS.  

6.

Post Acquisition Status of SHCS.  At closing, SHCS will become a subsidiary of
PTSH.  As such, SHCS shall maintain its own Board of Directors and Officers.
 SHCS agrees to allow the appointment of one member of the board of directors by
PTSH. At the time of Closing, the Board of Directors of PTSH will accept the
appointment of one member by SHCS to the board of PTSH.  PTSH will also accept
the appointment of one officer to PTSH by SHCS.

7.

Financing of Subsidiary.  PTSH hereby warrants that it will secure on a best
effort basis a  commitment for $1.0 million in a 504 offering from a reputable
financial institution.  

8.

Share Sale and Exchange.  It is our understanding that the contemplated exchange
would be conducted pursuant to the Final Agreement reflecting the foregoing
provisions and including such other terms and conditions as are mutually agreed
upon among the parties thereto in the course of good faith negotiations and as
are usual and customary in transactions of the type contemplated hereby.  In
connection therewith:

8.1.

Representations and Warranties.  The Agreement to be executed by the parties
shall contain customary and usual representations and warranties by the parties,
and the principal executive officer of each of the parties shall certify these
representations and warranties “to the best of their personal knowledge and
information.”

8.2.

Audit of SHCS Financials. SHCS agrees to submit to an audit of its financials by
a qualified auditing firm and agrees to cooperate with the selected auditor to
complete the audit in a timely fashion.  All costs of the audit of SHCS shall be
the sole responsibility of PTSH.

8.3.

Unwinding of Agreement.  The Agreement to be executed by the parties will
contain provisions that allow the Agreement to be unwound and the respective
parties to return to their pre-Agreement state without further consequence or
obligation to either party if:

8.3.1.

Insufficient Funding.  PTSH is unable to secure or provide adequate funding to
SHCS.

8.3.2.

Inabilities to pay promissory note. PTSH is unable to make the monthly payments
to Dr. Gomez.  PTSH has 90 days to cure such default.





2

--------------------------------------------------------------------------------

 




8.3.3.

Adverse Events. PTSH or SHCS is found to be affected by conditions or events
that compromise their respective abilities to fulfill the terms and conditions
of the Agreement.

8.3.4.

Decrease in SHCS Revenue.  If SHCS’ 2007 revenue is less than 50% of their
audited 2006 revenue, then PTSH shall have the right to unwind this transaction.

8.4.

Further Terms.  The Agreement to be executed by the parties shall provide for
the examination and inspection of the books and records of each of the parties
prior to Closing; the delivery no later than ten days prior to the date of
Closing of customary schedules listing each party's material contracts; real and
personal properties; pending, threatened and contemplated legal proceedings;
employees; assets and liabilities, including contingencies and commitments; and
other information reasonably requested.  Each of the parties shall provide
financial statements consisting of a balance sheet and a related statement of
income for the period then ended, which fairly present the financial condition
of each as of their respective dates and for the periods involved, and such
statements shall be prepared in accordance with generally accepted accounting
principles consistently applied or upon such other basis as the parties shall
mutually agree and for the periods mutually agreed upon among the parties.  In
addition, the Agreement shall contain customary and usual indemnification and
hold harmless provisions.

8.5.

Conditions Precedent.  In addition to the foregoing terms, the Agreement will
contain the following conditions precedent:

9.

Counsel for PTSH shall have completed a review of SHCS and counsel for SHCS
shall have completed a review of PTSH.

10.

At the Closing, PTSH shall be current on all of its filings under the Securities
Exchange Act of 1934, as amended.

11.

PTSH, SHCS and the Shareholder shall have performed, in all material respects,
all of their obligations under the Agreement.  All of the statements,
representations and warranties contained in the Agreement shall be complete and
true in all material respects.

12.

No material adverse changes shall have occurred in the business, properties and
assets of SHCS other than changes set forth in the Agreement or occurring in the
ordinary course of business.

13.

Negotiations with Third Parties.  In consideration of the undertaking by PTSH
and SHCS of the substantial legal, accounting, and other expenses incident to
the negotiation and preparation of the Agreement, PTSH, SHCS and the Shareholder
agree that, until 90 days following the execution and delivery of this Letter of
Intent, or the parties determine to terminate this Letter of Intent, whichever
shall occur first, PTSH, SHCS and the Shareholder will not enter into or pursue
any arrangements or negotiations with any other party relative to the
disposition of any ownership interest in the assets of SHCS, or the merger or
acquisition of SHCS with or into any other party, other than the proposed
mergers between SHCS and certain other corporations which are planned to become
subsidiaries of SHCS as a result of the transactions described in this Letter of
Intent.

14.

Expenses and Liabilities.  PTSH, SHCS and the Shareholder each agree to pay
their own legal, accounting and other costs associated with the proposed
transaction other than the audit of SHCS.  PTSH agrees to accept the costs of
the audit of SHCS.

15.

Binding Effect.  The parties acknowledge that their mutual intent to proceed
with the exchange is subject to several preconditions.  This Letter of Intent
shall not constitute a legal obligation between them and no party hereto shall
have any obligation of any kind to consummate the transaction





3

--------------------------------------------------------------------------------

 




contemplated hereby until and unless the Agreement with respect to the exchange
is authorized, executed, and delivered.  Each party agrees to exercise good
faith and its best efforts to complete the exchange transaction as contemplated
hereby.




Signature Page Follows




 

 

 

 

 

 

 

 

 




4

--------------------------------------------------------------------------------

 







Counterpart Signature.  This Letter of Intent may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which, together, shall constitute one and the same
instrument.

                                                                                            STRATEGIC
HEALTHCARE SYSTEMS, INC.










                                                                                            By:
/s/ Dr. Albert A. Gomez

                                                                                                 Dr.
Albert A. Gomez, President and CEO










DR. ALBERT A. GOMEZ










By: /s/ Dr. Albert A. Gomez

       

       Dr. Albert A. Gomez, Individual

                                                                                             

























Agreed to this 20th day of February, 2007




PTS, INC.










By:  /s/ Peter Chin

        Peter Chin, President and CEO







                                                                   





 5

--------------------------------------------------------------------------------

 


